Citation Nr: 0911278	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for arthritis of the 
low back.

3.  Entitlement to service connection for osteoarthritis of 
the bilateral hips.

4.  Entitlement to service connection for a left great toe 
disorder.

5.  Entitlement to service connection for herpes zoster.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought.   

The issues for service connection for a deviated septum, left 
great toe disorder and herpes zoster are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  An arthritis disorder of low back was not demonstrated 
during the Veteran's service or within a year after service, 
and a preponderance of the competent evidence of record is 
against concluding that such disorder was caused or 
aggravated by service. 

3.  An arthritis disorder of the bilateral hips back was not 
demonstrated during the Veteran's service or within a year 
after service, and a preponderance of the competent evidence 
of record is against concluding that such disorder was caused 
or aggravated by service.


CONCLUSIONS OF LAW

1.  A low back arthritis disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).    

2.  A bilateral hip arthritis disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2006.  That correspondence notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the Veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
Veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 


Analysis

The RO informed the Veteran in February 2007 that efforts to 
obtain the complete service treatment records were exhausted 
and have been unsuccessful.  In this regard, where service 
treatment records are missing, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

The Veteran asserts that he sustained a fall in service, 
injuring his back, which he apparently claims has developed 
into low back arthritis.  He additionally advances that his 
bilateral hip arthritis is secondary to that incident and his 
low back arthritis spreading to his hips.

Post service treatment records dated from October 1993 to 
November 2005 from the Veteran's private physicians have been 
associated with the file.  A January 2004 medical report 
notes that the Veteran was apparently in traction as a youth 
because of a problem with his right hip.  It was noted that 
in 1998 he began having more trouble with that right hip and 
was now having groin and buttock pain on ambulation.  It was 
indicated that x-rays showed significant osteoarthritis.  
There was no mention as to any history of an injury in 
service.  None of the private treatment records submitted 
show evidence of a history of an in-service injury to the 
back or hip and no medical opinion linking the current back 
and hip conditions to the Veteran's service.  There is no 
medical evidence showing treatment for arthritis of the back 
or hips within one year after discharge from service in 
August 1986.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  Where a Veteran served 90 days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
Veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Service connection on a presumptive basis is not warranted 
since the claimed arthritis condition was not shown within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309. 

Most significantly, the record does not demonstrate any in 
service back injury and/or that osteoarthritis is related to 
service.  The Board notes that the Veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

A VA examination was not afforded in this case.  However, the 
available evidence is insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for low back arthritis is denied.  

Service connection for bilateral hip arthritis is denied.  


REMAND

In February 2007, the RO communicated to the Veteran that his 
service treatment records were unavailable and that efforts 
to locate same had been exhausted.  However, the Veteran 
attached a statement to his substantive appeal received in 
November 2007, which indicates that he received surgical 
treatment for removal of an ingrown toenail on the left great 
toe in the Winter of 1983 at Camp Geiger Battalion Aid 
Station, North Carolina and for a deviated septum in the 
Spring of 1986 at Camp LeJeune, North Carolina.  He also 
indicated that he was treated for herpes zoster in the winter 
of 1986 at the Battalion Aid Station, apparently referring 
again to Camp Geiger.    

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate claims.  38 U.S.C.A. § 5103A.  In 
light of the Veteran's representations put forward with his 
substantive appeal, the Board is of the opinion that VA has 
not exhausted all potential sources of service treatment 
records, and the duty to assist requires that additional 
development be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt obtain 
complete clinical treatment records 
treatment for an ingrown left great 
toenail removed at Camp Geiger Battalion 
Aid Station in the Fall of 1983; for a 
deviated septum surgically treated at 
Camp Lejeune in the Spring of 1986; and 
for herpes zoster in the winter of 1986 
at the Battalion Aid Station at Camp 
Geiger.  

Since the search for service treatment 
records has been otherwise exhausted, the 
RO/AMC should request any additional 
alternative records, such as from the 
Office of the Surgeon General (SGO) and 
sick/morning reports.  If no such records 
can be found, that facts should be 
documented in the record.

3.  Thereafter, the RO/AMC should 
undertake any other indicated 
development, to include ordering any 
examinations deemed necessary.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the Veteran until he is 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 



____________________________________________
K J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


